DETAILED ACTION
Claims 1-16 is pending.

	Applicant’s response has been received and entered in the application.
	However, upon careful consideration a new rejection is made below and therefore this is a non-final rejection.

Action Summary
	Claims 1-16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 8,604,067 is withdrawn due to applicant filing of a terminal disclaimer.
	Claims 1-3, 5-12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,238,645 is withdrawn due to applicant filing of a terminal disclaimer.
	Claims 1-3, 5-12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,694,000 is withdrawn due to applicant filing of a terminal disclaimer.
	Claims 1-3, 5-12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,195,182 is withdrawn due to applicant filing of a terminal disclaimer.
	Claims 1-16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,632,106 is withdrawn due to applicant filing of a terminal disclaimer.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


	Claim interpretation: Instant claim 1 is drawn to a “method of stimulating the immune system in a human patient in need thereof with the administration of formula 4”.  The human patient “in need thereof” is a human patient with specific cancers, for example breast, ovarian, prostate, lung and liver as disclosed by the specification paragraph 0022.


Claim 1-16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeLuca et al. (U.S. Pat. No. 7,419,992).

DeLuca teaches compounds that act as a therapeutic invention in angiogenesis-implicated disorders (abstract).   Cancer can be treated the compounds (col. 5, line 63 and col 10, lines 3-15), including female reproduction and in cancer growth and metastasis (which includes ovarian)(col. 2, lines, 32-35), which includes the following two compounds of claims 2 and 3 of the instant application (see col. 5, lines 30-60).
  
    PNG
    media_image1.png
    264
    392
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    298
    332
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    847
    516
    media_image3.png
    Greyscale

(column 3, lines 52 – bridging to column 4, lines 1-60).


    PNG
    media_image4.png
    236
    353
    media_image4.png
    Greyscale
(claim 1)
DeLuca teaches the compounds above for inhibiting angiogenesis through administration in the form of an injection (col. 5, line 67 and claim 8).  With further regard to the treatment of cancer, DeLuca expounds on the fact that the instantly taught compounds have advantages over conventional chemotherapy and that resistance to the instant compounds is less likely (col. 10, lines 15-24).  Dosing will be topically or parenterally to a human in an amount of 2 to 10 mg/kg body weight with a preferred twice daily (col. 11, lines 42-53).  The compositions will comprise pharmaceutically acceptable carriers (col. 11, line 30).  DeLuca teaches that Ah response element (AhR) deficient mice show potential physiological function of AhR in liver, heart, ovary and immune system development in the background.
	DeLuca does not teach increased white blood cells, neutorphils nor lymphocytes.
	It would have been prima facie obvious to a person having ordinary skill in the art to apply the teachings of DeLuca to that of a variety of cancers and increasing immune system.  One would have been motivated to do so because DeLuca teaches the claimed compounds, especially compounds of claims 2 and 3, for use in inhibiting angiogenesis and having advantages over conventional chemotherapeutic regimens, including less of a likelihood of the development of resistance forming. As well as a deficiency of AhR affects immune system development.  As such, one would have a reasonable expectation of success that a compound that can inhibit angiogenesis would have an advantageous effect such as stimulating immune system when administered to a subject with cancer with a reasonable expectation of success absence evidence to the contrary.
It would have been obvious to one of ordinary skills in the art that upon administering the compounds of DeLuca for the treatment of cancer would also increase white blood cells, neutorphils and lymphocytes with the same administration of the compounds of DeLuca.  Because upon administering the compounds of DeLuca for the treatment of cancer (same patient population) would consequently result in the increase of white blood cells, neutorphils and  lymphocytes with the same administration of the 

.  For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 8,604,067. Although the claims both the instant application and the ‘067 patent are drawn to the same compounds for the treatment of cancer and in the specification of ‘067 patent discloses the treatment of immune system promotion (in the background).  Thus, there is significant overlapping scopes of the invention with a reasonable expectation of success.



Conclusion
Claims 1-16 is rejected.
No claims are allowed.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN ANN CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1621                                                                                                                                                                                                        
5